Citation Nr: 9902829	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-33 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for iritis.


REPRESENTATION

Appellant represented by:	William M. Hanlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
January 1986. 

The issue of entitlement to service connection for iritis was 
previously denied by Department of Veterans Affairs (VA) 
rating decision of January 1993.  The veteran did not appeal 
that determination within one year of the notice thereof and 
that decision became final.  

Subsequently, the matter came before the Board of Veterans 
Appeals (Board) on appeal from a rating decision of July 
1995, by the Montgomery Alabama Regional Office (RO), which 
denied the veterans attempt to reopen her claim for service 
connection for iritis.  The notice of disagreement with this 
determination was received in July 1995.  The statement of 
the case was issued in August 1995.  The substantive appeal 
was received in September 1995.  Supplemental statements of 
the case were issued in September 1995, January 1996, May 
1996, and September 1996, respectively.  The appeal was 
received at the Board in July 1997.  

In a September 1997 decision, the Board determined that new 
and material evidence had not been received to warrant 
reopening the claim, and the veteran appealed the decision to 
the United States Court of Veterans Appeals (Court).  In 
granting an October 1998 joint motion for remand, the Court 
vacated and remanded the Boards decision.  The parties 
agreed that a remand was required in the case based upon the 
recent decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Essentially, that decision overruled the Courts test 
for new and material evidence formulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), and determined that 
the Secretarys regulatory definition contained in 38 C.F.R. 
§ 3.156(a) is controlling.  Therefore, the Boards 
determination which relied upon the test in Colvin was 
invalidated.  In accordance with the Courts directives, the 
Board will adjudicate the matter as directed by the Court. 

By invitation of the Board, the veteran submitted additional 
evidence, without waiver of Agency of Original Jurisdiction 
consideration; but the matter does not need to be referred 
back to the RO, since the Board has determined that the 
benefit to which it relates may be allowed on appeal without 
such waiver.  See 38 C.F.R. § 20.1304(c) (1998).


FINDINGS OF FACT

1.  In an unappealed decision of January 1993, the RO denied 
the veterans claim of service connection for iritis on the 
basis that right eye iritis in service was acute and 
transitory with no residual disability, and that there was no 
evidence demonstrating a relationship between the episode 
during service and her current eye problems. 

2.  Some of the evidence submitted since the RO denied the 
claim in January 1993 is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  The veterans chronic, recurrent iritis began during 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO denied the claim in 
January 1993 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

2.  Iritis was incurred during service.  38 U.S.C.A. § 1131 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material Evidence

The records reflect that the veteran entered active duty in 
February 1983; an enlistment examination was negative for any 
complaint or findings of iritis.  The service medical records 
reflect that the veteran was seen on June 22, 1984, 
complaining of pain in the right eye; she also reported 
burning when exposed to light.  The assessment was viral 
conjunctivitis.  The veteran was seen at an ophthalmology 
clinic on June 25, 1984, at which time she was diagnosed with 
iritis.  She was followed periodically and the iritis was 
declared resolved when she was last seen in September 
1984.  The remainder of the service medical records are 
silent with respect to any findings of iritis.  On the 
occasion of the separation examination in October 1985, the 
veteran reported a history of iritis in 1984; clinical 
evaluation of the eyes was normal.

The veterans original application for service connection for 
iritis was received in November 1992.  Submitted in support 
of her claim were private treatment reports, dated from 
January 1990 to April 1990, showing periodic clinical visits 
for evaluation of iritis.

In January 1993, the RO denied the veterans claim of 
entitlement to service connection for iritis on the basis 
that right eye iritis in service was acute and transitory 
with no residual disability, and that there was no evidence 
demonstrating a relationship between the episode during 
service and her current eye problems.  The veteran did not 
initiate appellate action, and the decision became final.  
Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
1991); however, the VA must reopen the claim and review the 
former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 171 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veterans claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the initial denial of the claim in January 1993. 

Received in June 1995 was a private medical statement from 
Sanders M. Benkwith, M.D., F.A.C.S., indicating that he first 
saw the veteran on June 1, 1995, complaining of a 2 week 
history of a sore left eye; he noted that she had photophobia 
and mild blurring of her vision.  It was also noted that she 
had marked inflammation of the sclera.  At that time, Dr. 
Benkwith felt that the veteran probably had a mild uveitis 
versus a scleritis; she was placed on medication.  Dr. 
Benkwith reported that the veteran returned five days later 
in severe pain.  She was again placed on medication.  She 
returned once again on June 8, 1995, and was feeling much 
better, but she still had a 3+ anterior chamber reaction.  
Following an evaluation of the eye, Dr. Benkwith felt that 
the veteran had anterior iritis; he stated, however, that she 
would slowly improve.  Dr. Benkwith indicated that he wrote a 
letter to the veterans physician to do a general workup for 
any systemic causes of iritis.

Received in September 1995 was a private medical statement 
from T. N. Kirkland, Jr., M.D., dated August 30, 1995, 
certifying that he had seen and treated the veteran for 
iritis on several occasions during the period from January 
1990 through April 1990.  Dr. Kirkland reported that the 
veteran had not been seen since April 1990.

Received in November 1995 was a private treatment report from 
James R. Glassner, M.D., indicating that he had seen the 
veteran for evaluation on October 26, 1995; a diagnosis of 
iritis, acute/recurrent was noted.

Received in January 1996 were private treatment reports from 
Master health plan, dated from January 1990 to April 1990, 
which show that the veteran was seen for clinical evaluation 
of iritis of the right eye.  Subsequently received in May 
1996 were private treatment reports dated from February 1990 
to June 1995, the findings of which were previously reported 
above.  These records show ongoing clinical visits for 
evaluation of iritis.

Received in January 1999, were additional copies of private 
medical records reflecting treatment of iritis for a period 
between 1990 and 1997, and a June 1998 letter from Dr. 
Kirkland.  In that letter, Dr. Kirkland provided a summary of 
the veterans medical history and opined that the episode of 
iritis that occurred during the veterans service is the same 
disease she continues to suffer from.  

The Board finds that the evidence presented after the initial 
denial of the claim in January 1993 is new and material.  As 
stated, the claim was initially denied on the basis that 
right eye iritis in service was acute and transitory with no 
residual disability, and that there was no evidence 
demonstrating a relationship between the episode during 
service and her current eye problems.  Given the basis of the 
denial and the lack of evidence at that time, Dr. Kirklands 
opinion bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim is reopened.




Service Connection for Iritis

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for iritis.  In light of the Board's 
decision, the entire record must be reviewed on a de novo 
basis.  Upon a review of the record in this case, the Board 
has determined that the preponderance of the evidence 
supports a grant of service connection for iritis.  
Therefore, in light of such determination, the veteran will 
not be prejudiced by this decision to proceed without 
remanding for additional development, including the 
presentation of additional argument or evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. § 
1131 (West 1991).  In this case, the evidence demonstrates 
that the veterans iritis is service-connected.


As presented above, the service medical records show a 
negative history for iritis upon the veterans entrance into 
service, and that she was first treated for the condition in 
1984.  At the time, the condition was noted to have been 
resolved.  The post-service medical records document ongoing 
treatment for iritis.  As noted by Dr. Kirkland, the current 
occurrence of iritis represents the same condition that 
occurred while in service, and required treatment in the 
years thereafter.  There is no evidence to the contrary.   


As the Board has determined that a preponderance of the 
evidence supports the veteran's claim, application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case.  Overall, the 
Board 


finds that the weight and strength of the evidence in this 
case demonstrates that the veterans iritis is a service-
connected disability, and the appeal is granted.



ORDER

New and material evidence having been presented to reopen the 
claim, service connection for iritis is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
